DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porinsky et al. (EP 2114724).  Regarding claims 1-6, 11 and 15-16, Porinsky teaches a spindle drive (see Figure 6) comprising a gear housing (40, 42, 44, 48, 50, 68) which is connected to a drive motor (34), the gear housing (40, 42, 44, 48, 50, 68) having a housing main body (40, 42, 44) and at least one housing cover (50) which is connected to the housing main body, the housing main body and the at least one housing cover delimiting a receiving space (space between 42,44) for a drive element (38, 54) which interacts with the drive motor, the drive element (38, 54) being connected to a spindle (28) which penetrates the receiving space (see Figure 7-9), means (66’) for arranging the drive element in the receiving space (see Figures 8-9) in a manner which is free from axial play, the means (66’) being arranged in a receiving region in the receiving space (see Figures 8-9), and at least one element (48, 68) which makes setting of the size of the receiving region possible via a connection (see paragraphs [0030]-[0031]) which is configured on the element (48, 68) and the housing main body (40, 42, 44) or the at least one housing cover and runs coaxially with respect to a rotational axis of the spindle (see paragraphs [0030]-[0031]).
However, the reference does not distinctly disclose the connection between the element and the housing main body being a threaded connection.  Rather paragraph [0030] of the reference states: 
“The first and second bushings 68’ may include an anti-rotation feature which interacts with the left 42 and right 44 cover halves. In this example, the anti-rotation feature is depicted as hex flats which engage complimentary hex pockets 70 in the left 42 and right 44 cover halves. Other anti-rotation techniques may be used instead of a hex.”
The examiner notes that a well-known anti-rotation technique used between two objects is to thread them together (i.e. one item has an external thread that threads into another object with an internal thread).  It would have been obvious to one having ordinary skill in the art to modify the surfaces of the bushings and cover halves of Porinsky to have mating threads (instead of hex fitting) in order to connect the items in an anti-rotational manner since such is a well-known method of connection and since 

	Regarding claim 7, it is described above what is disclosed by Porinsky; however, the reference does not distinctly disclose the main body and the element being made from plastic and being injection molded.  It would have been obvious to one having ordinary skill in the art to modify the material in which the element and the main body are made from to be plastic since such a material is a well-known durable product that spindles can be made from.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of engineering choice.
Second, MPEP 2113 states, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

Regarding claim 8, Porinsky teaches the element is of annular configuration with a through opening for the spindle (see Figures 7-9).

Regarding claims 9, 14, it is described above what is disclosed by Porinsky; however, the reference does not distinctly disclose the drive element (worm gear 38, 54) being made from plastic.  It would have been obvious to one having ordinary skill in the art to modify the material in which the drive element is made from to be plastic (POM) since such a material is a well-known durable product that spindles/gears can be made from.  It has been held to be within the general skill of a worker in the art to 

Regarding claim 10, Porinsky teaches that the means (66’) is configured as an axial spring element which is pressed axially against the drive element (38, 54) by way of the at least one element (48, 68) which can be screwed (see Figures 8-9).

	Regarding claim 12, Porinsky teaches that the element (48, 68) is a bearing element which is hat-shaped in cross section (see Figures 8-9).

	Regarding claim 13, Porinsky teaches that the element is of annular configuration with a through opening for the spindle and has an axial thrust face for the drive element (see Figures 7-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636